Citation Nr: 1301126	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1965 to September 1969.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran now resides in Iowa, so the matter is now handled by the RO in Des Moines, Iowa.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that entitlement to a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Board notes that a September 2008 rating decision denied the Veteran entitlement to TDIU.  Therefore, the Board does not need to address this issue.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as irritability, impairment of short term memory (forgetting to complete tasks), impaired judgment, impaired impulse control, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for the Veteran's PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2012).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, Social Security records, service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Entitlement to an Initial Rating Higher Than 30 Percent for Service-Connected PTSD

Service connection for PTSD was established by a February 2007 rating decision, at which time a 30 percent rating was assigned, effective from March 2006.  The Veteran is seeking a higher rating.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9411.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 Diagnostic Code 9411.  

The Veteran asserts his disability is more severe than what is represented by a 30 percent rating.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was afforded a VA examination in November 2006.  He reported trouble sleeping with night sweats, nightmares, and flashbacks.  He reported having no social life and a decrease in work functioning.  Examination revealed appearance and hygiene were appropriate.  Mood and affect were abnormal.  The Veteran was anxious and depressed.  The examiner noted that the Veteran was irritable and had impaired impulse control with outbursts of anger.  No panic attacks, hallucinations, delusions, or ritualistic obsessions were noted.  Memory was mildly to moderately abnormal; the Veteran had difficulty with the retention of highly learned materials and remembering to complete tasks.  He denied suicidal and homicidal ideations.  The Veteran was diagnosed with PTSD with a global assessment of functioning (GAF) score of 65.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Veteran's GAF score of 65 indicates mild symptoms.

A friend of the Veteran submitted a statement regarding the Veteran's nervousness and jumpiness, especially at night.  See February 2007 statement.  The friend reported the Veteran was a very light sleeper and would awaken with a jolt.  Id.

The Veteran was afforded a VA examination in April 2009.  He reported sleeping problems, nightmares, irritability and that he is easily startled.  The Veteran stated he had been visiting family and was currently living with a friend.  He stated he often avoids crowds, and that he becomes nervous in confined spaces.  The Veteran reported he has thoughts of suicide occasionally and has problems with recent memory.  Examination revealed the Veteran's manner was anxious and restless.  His speech was logical with no indication of hallucinations, delusions, or formal thought disorders.  The examiner stated that the Veteran shows occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks; however, he was assigned a GAF score of 48, indicating serious symptoms.  The examiner noted that the GAF score also reflects a nonservice-connected mood disorder.

The Veteran was afforded the most recent VA examination in March 2012.  It was noted that his primary mental health diagnosis, at present, was a mood disorder, secondary to his general medical condition.  He was also diagnosed with chronic PTSD.  The examiner stated that the Veteran described no increased PTSD symptoms or related impairment relative to his report at the last VA examination in April 2009.  The examiner stated that, instead, the Veteran was preoccupied with medical concerns, particularly his cancer diagnosis.

Based upon the above evidence, the Board finds a 50 percent rating adequately reflects the level of severity of the Veteran's PTSD.  As noted above, the Veteran's mood and affect are abnormal and he is irritable with impaired impulse control and outbursts of anger.  Although he does not experience panic attacks, hallucinations, delusions, or ritualistic obsessions, his memory is mildly to moderately abnormal in that the Veteran had difficulty with the retention of highly learned materials and remembering to complete tasks.  As such, the Board finds that a rating of 50 percent is warranted.

A rating higher than 50 percent is not warranted.  Although the Veteran has occasional thought of suicide and has impaired impulse control, overall, his symptoms do not warrant a rating of 70 percent.  For example, the Veteran does not exhibit obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; spatial disorientation, or neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  During the Veteran's VA examinations, he noted that he has friends, and his appearance and hygiene were good.  Additionally, the Veteran's speech was normal and he was oriented to person, time, and place.  As such, the Board finds a rating of 50 percent, but no higher, adequately reflects the severity of the Veteran's symptoms.

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, as the Veteran is diagnosed with PTSD, the most appropriate Diagnostic Code is 9411 for PTSD symptoms.

Extraschedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral for extraschedular consideration.  The level of severity of his PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for service-connected PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


